DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the grasping mechanism ".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1, 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (“Suzuki”)(JP 2015-128763) in view of Kawachi et al. (“Kawachi”)(JPH 07108241 A), Hu et al. (“Hu”)(CN 109047297) and legal precedent.
Note: Text citations are to English translations 

Suzuki (fig.  1-16) teaches waste sorting facility for sorting wastes and related method comprising
(re: certain elements of claim 1) a conveying unit (106) that conveys the wastes (fig. 1; para. 30);
one or more first working machines (BH1-BH5) disposed in a conveying direction of the wastes so as to face the conveying unit and capable of removing a constituent that constitutes the wastes from the conveying unit (para. 32-37);
 one or more constituent placement parts (108A-108H) on which the constituent removed from the conveying unit by the one or more first working machines is placed, the one or more constituent placement parts being disposed so as to face the conveying unit (para. 37);
(re: claim 7) wherein the first working machine includes
 a traveling body;
 a revolving body rotatable with respect to the traveling body; an arm body attached to the revolving body so as to be swingable up and down; and
 a grasping mechanism capable of grasping the constituent and moving the constituent up, down, right, and left by being swingably attached to a leading end of the arm body (fig. 4; para. 40-42);

(re: claim 10) a second working machine that includes the grasping mechanism, grasps the wastes by the grasping mechanism, and feeds the wastes to the screening unit (para. 48-49 teaching that backhoe including a gripper loads waste onto the screening unit).
(re: claim 13) The claimed method steps are performed in the normal operation of the combined device described below.

Suzuki as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1)  a fluid spraying mechanism capable of spraying foam or liquid to a surface of the constituent on the conveying unit, wherein
 the fluid spraying mechanism includes a first spraying part that sprays the foam or the liquid upstream of the one or more first working machines in the conveying unit and a second spraying part that sprays the foam or the liquid downstream of the first spraying part in the conveying unit and in the vicinity of the one or more first working machines, and
 the first spraying part sprays the foam and the second spraying part sprays the liquid to the constituent which the first working machine comes into contact with; 
 (re: claim 3)  wherein the second spraying part is provided to the first working machine;  
 (re: claim 5) a third spraying part that sprays the foam or the liquid in the one or more constituent placement parts;
(re: claim 6) wherein the foam or the liquid contains any of a deodorizer and a fragrance;
 (re: claim 9) wherein the fluid spraying mechanism includes a fourth spraying part that sprays the foam or the liquid to the wastes on the screening unit;

(re: claim 12) wherein the fluid spraying mechanism further includes a fourth spraying part that sprays the foam onto the conveying unit before the wastes are placed thereon.  
Kawachi, however, teaches that it is well-known in the waste handling arts to spray deodorizing foam onto waste to reduce foul odors and to protect the workers and, moreover, that the spray treatment may be applied during all phases of waste handling (fig. 2B; para. 3, 4, 25, 28, 41-52 teaching that deodorizing spray foam may be applied during landfill, storage and transportation).
Hu also teaches that it is well-known to provide multiple fluid spraying mechanisms to neutralize the waste odor during sorting (fig. 2 showing multiple spray mechanisms 600 above sorting process; p. 6 teaching that positioning and number of spray mechanisms are are design parameters; see also fig. 5 near 760).
Indeed, the claimed features related to the positioning, numbering and type of spray can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter as noted by the prior art cited above.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.VI (teaching as obvious changes in number and arrangement of known elements); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 12, 2022